             Case 8:20-cv-00121-GJH Document 29 Filed 05/12/21 Page 1 of 9



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                      Southern Division

                                                          *
DONATO E. PERIA,
                                                          *
         Plaintiff,                                                     Case No.: GJH-20-0121
                                                          *
v.
                                                          *
WASHINGTON METROPOLITAN
AREA TRANSIT AUTHORITY,
                                                          *
         Defendant.
                                                          *
*        *        *        *        *        *        *        *        *        *        *        *        *

                                        MEMORANDUM OPINION

         Plaintiff Donato E. Peria brought this civil action against Defendant Washington

Metropolitan Area Transit Authority (“WMATA”), alleging claims of negligent

misrepresentation, breach of contract, falsification of evidence, and violation of due process

relating to a random drug test assigned on November 29, 2019. ECF No. 1; ECF No. 6. On

September 28, 2020, this Court issued a Memorandum Opinion and Order granting Defendant’s

Motion to Dismiss. ECF Nos. 24 & 25. Pending before the Court is Plaintiff’s Motion to Vacate

and/or Reconsider Judgment. ECF No. 26. No hearing is necessary. See Loc. R. 105.6 (D. Md.

2018). For the following reasons, Plaintiff’s Motion is denied.

I.       BACKGROUND1

     A. Factual Background

         The background facts of this action were fully set forth in this Court’s previous

Memorandum Opinion. ECF No. 24. To summarize as relevant here, on November 29, 2019,


1
  Unless stated otherwise, all facts are taken from Plaintiff’s Complaint, ECF No. 6, or documents attached to and
relied upon in the Complaint, and are accepted as true.

                                                              1
              Case 8:20-cv-00121-GJH Document 29 Filed 05/12/21 Page 2 of 9



Plaintiff, a WMATA employee, was given a random drug and alcohol test form. ECF No. 6 ¶ 6.

Because he arrived late to the testing site—he alleges he was not told that he needed to report

within a certain time frame, id. ¶ 8–9, 29—he was placed on 180 days suspension without pay,

id. ¶ 44.2

           In Defendant’s Motion to Dismiss, Defendant alleged, and Plaintiff did not contest, that,

as an AA Electrical Mechanic employed by WMATA, Plaintiff is a member of Local Union 689.

ECF No. 5-2 at 1.3 At the time of the November 29, 2019 incident, a collective bargaining

agreement was in effect between Local Union 689 and WMATA (the “CBA”). Id. The CBA

provides for an exclusive dispute resolution process by defining grievance and arbitration

provisions. Id. at 2, 15–16. The process consists of five steps, the first of which involves

attempting to settle the matter with the employee’s immediate superior and, if unable to do so,

filing an official written grievance form with the superior and with the Union. ECF No. 5-2 at 15.

Steps 2 through 4 allow for the Union to act on the employee’s behalf to resolve the dispute, but

if the Union remains unsatisfied, Step 5 provides that the Union may then invoke arbitration in

accordance with Section 105 of the CBA. Id. at 15–16. Section 105 of the CBA states in relevant

part:

           Properly accredited representatives of the Authority shall meet and treat with properly
           accredited representatives of the Union, on all questions and grievances in accordance
           with Section 104. Questions or grievances that cannot be amicably adjusted by said
           conferences shall be submitted to a Board of Arbitration . . . the findings of a majority of
           said Board of Arbitration [are] final and binding.

ECF No. 5-2 at 17–18.




2
    According to Plaintiff’s Opposition, the suspension was later reduced to two months. ECF No. 17-1 at 1 n.1.
3
  Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to page numbers generated by
that system.


                                                               2
          Case 8:20-cv-00121-GJH Document 29 Filed 05/12/21 Page 3 of 9



       WMATA is a transit authority created by interstate compact among the District of

Columbia, Maryland, and Virginia, which was approved by Congress. In Maryland, this compact

(“WMATA Compact”) is codified as Md. Code. Ann. Transp. § 10-204. Section 66(c) of the

WMATA Compact requires all labor disputes to be submitted to the grievance process and, if not

resolved, submitted to arbitration. Md. Code Ann. Transp. § 10-204(66)(c). Defendant alleged,

and Plaintiff does not dispute, that neither Plaintiff nor the Union have filed any grievance or

initiated arbitration related to the November 29, 2019, drug and alcohol test described in

Plaintiff’s Complaint. ECF No. 5-2 at 3; see also ECF No. 17-2 at 7–8.

   B. Procedural Background

       Plaintiff filed a Complaint in the Circuit Court of Maryland for Prince George’s County

on December 9, 2019, alleging eight counts of breach of contract. ECF No. 6. Plaintiff reframes

certain claims in his Opposition. See ECF No. 17-2 at 12–25. Liberally construing Plaintiff’s

claims, the Court understands Plaintiff has made allegations of negligent misrepresentation,

breach of contract, falsification of evidence, and violation of due process. See id. Defendant

removed the case to this Court on January 15, 2020, ECF No. 1, asserting this is a civil action

over which this Court has original jurisdiction, pursuant to the WMATA Compact, see Md.

Code. Ann. Transp. §10-204(81) (granting original jurisdiction over suits against WMATA to

the United States District Courts). Defendant further moved to dismiss the Complaint for lack of

subject-matter jurisdiction. ECF No. 5. The Court granted Defendant’s Motion to Dismiss on

September 28, 2020, finding Plaintiff had failed to exhaust the grievance procedures outlined in

the WMATA Compact, and directed the clerk to close the case. ECF Nos. 24 & 25.




                                                     3
         Case 8:20-cv-00121-GJH Document 29 Filed 05/12/21 Page 4 of 9



       On October 21, 2020, Plaintiff filed a Motion to Vacate and/or Reconsider Judgment.

ECF No. 26. Defendant filed an opposition to Plaintiff’s Motion on October 26, 2020. ECF No.

27. Plaintiff filed a reply on November 16, 2020. ECF No. 28.

II.    STANDARD OF REVIEW

       The Federal Rules of Civil Procedure allow a litigant subject to an adverse judgment to

file either a motion to alter or amend the judgment pursuant to Rule 59(e) or a motion seeking

relief from the judgment pursuant to Rule 60(b). Plaintiff does not clearly indicate under which

rule the instant Motion is filed. Although the Court may have otherwise understood the Motion

to have been filed under Rule 59(e) because Plaintiff filed the Motion just three weeks after the

Court issued its judgment, see MLC Auto., LLC v. Town of S. Pines, 532 F.3d 269, 277 (4th Cir.

2008) (finding that “if a post-judgment motion is filed within [the time period prescribed by Rule

59(e)] and calls into question the correctness of that judgment it should be treated as a motion

under Rule 59(e), however it may be formally styled” (quoting Dove v. CODESCO, 569 F.2d

807, 809 (4th Cir. 1978)); see also Cohen v. Rosenstein, 804 F. App’x 194, 196 (4th Cir. 2020)

(per curium) (unpublished) (construing post-judgment motion as a Rule 59(e) motion where it

was filed within 28 days of the entry of judgment), Plaintiff references Rule 60(b) in his reply,

see ECF No. 28 at 2; cf. MLC Auto., LLC, 532 F.3d at 278 (noting that the panel believed the

time-based “approach is no longer appropriate” and recognizing that other circuits look to the

motion’s substance and reasoning rather than its timing). The Court will therefore analyze

Plaintiff’s Motion under both standards.

       Rule 59(e) provides that a party may file a motion to alter or amend a judgment no later

than 28 days after the entry of the judgment. Fed. R. Civ. P. 59(e). The United States Court of

Appeals for the Fourth Circuit has repeatedly recognized that a final judgment may be amended



                                                     4
          Case 8:20-cv-00121-GJH Document 29 Filed 05/12/21 Page 5 of 9



under Rule 59(e) in only three circumstances: “(1) to accommodate an intervening change in

controlling law; (2) to account for new evidence not available at trial; or (3) to correct a clear

error of law or prevent manifest injustice.” United States ex rel. Becker v. Westinghouse

Savannah River Co., 305 F.3d 284, 290 (4th Cir. 2002) (quoting Pac. Ins. Co. v. Am. Nat’l Fire

Ins. Co., 148 F.3d 396, 403 (4th Cir. 1998)).

       A Rule 59(e) motion “may not be used to relitigate old matters, or to raise arguments or

present evidence that could have been raised prior to the entry of judgment.” Pacific Ins. Co.,

148 F.3d at 403 (quoting 11 Wright et al., Federal Practice and Procedure § 2810.1, at 127–28

(2d ed. 1995)); see also Kelly v. Simpson, No. CV RDB-16-4067, 2017 WL 4065820, at *1 (D.

Md. Jan. 26, 2017). “[M]ere disagreement does not support a Rule 59(e) motion.” Hutchinson v.

Staton, 994 F.2d 1076, 1082 (4th Cir. 1993). Such limitations on Rule 59(e) motions are

necessary because “[w]ere it otherwise, then there would be no conclusion to motions practice,

each motion becoming nothing more than the latest installment in a potentially endless serial that

would exhaust the resources of the parties and the [C]ourt—not to mention its patience.” Pinney

v. Nokia, Inc., 402 F.3d 430, 453 (4th Cir. 2005) (quoting Potter v. Potter, 199 F.R.D. 550, 553

(D. Md. 2001)). Granting a motion for reconsideration “is an extraordinary remedy, which

should be used sparingly.” Pacific Ins. Co., 148 F.3d at 403 (quoting Wright et al., Federal

Practice and Procedure § 2810.1, at 124).

       By contrast, Rule 60(b) provides that a court may relieve a party from an adverse

judgment if the party shows that the motion is timely, that it has a meritorious defense to the

action, that the opposing party would not be unfairly prejudiced by having the judgment set

aside, and that one or more of the six grounds set forth in Rule 60(b) is satisfied. Park Corp v.

Lexington Ins. Co., 812 F.2d 894, 896 (4th Cir. 1986). Those six grounds include:



                                                      5
          Case 8:20-cv-00121-GJH Document 29 Filed 05/12/21 Page 6 of 9



       (1) mistake, inadvertence, surprise, or excusable neglect;
       (2) newly discovered evidence that, with reasonable diligence, could not have been
       discovered in time to move for a new trial under Rule 59(b);
       (3) fraud (whether previously called intrinsic or extrinsic), misrepresentation, or
       misconduct by an opposing party;
       (4) the judgment is void;
       (5) the judgment has been satisfied, released, or discharged; it is based on an earlier
       judgment that has been reversed or vacated; or applying it prospectively is no longer
       equitable; or
       (6) any other reason that justifies relief.

Fed. R. Civ. P. 60(b). Only the first, second, and sixth grounds appear relevant to Plaintiff’s

Motion.

       Although the language of Rule 60(b)(6) “is facially broad, ‘its context requires that it

may be invoked in only extraordinary circumstances.’” Tyler v. AMTRAK, Case No. PJM-15-

1666, 2016 WL 6170509, at *1 (D. Md. Oct. 24, 2016) (quoting Aikens v. Ingram, 652 F.3d 496,

500 (4th Cir. 2011)). The Fourth Circuit has noted that a narrow construction of Rule 60(b)(6) is

“essential if the finality of judgments is to be preserved.” Aikens, 652 F.3d at 501 (quoting

Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 873 (1988) (Rehnquist, C.J.,

dissenting)). Additionally, a “Rule 60(b) motion does not substitute for a timely appeal.” Miskell

v. Rohrer, Case No. WDQ-12-0742, 2013 WL 6622923, at *1 (D. Md. Dec. 13, 2013). Where

the moving party could have addressed the issue on appeal, he has not demonstrated

“extraordinary circumstances.” Id.

III.   DISCUSSION

       Plaintiff argues that the Court should reconsider the September 28, 2020 Memorandum

Opinion and Order on two grounds. First, Plaintiff argues that the Court erred in failing to note

WMATA’s claim that Plaintiff was late for his random drug and alcohol test was “baseless.”

ECF No. 26 at 2. In the Memorandum Opinion, the Court found Plaintiff failed to state a claim,

as he had not exhausted available grievance procedures before filing suit. ECF No. 24 at 9–11.

                                                     6
          Case 8:20-cv-00121-GJH Document 29 Filed 05/12/21 Page 7 of 9



The Court therefore did not reach Plaintiff’s allegations that Defendant’s basis for suspending

him—his delay in appearing for the drug and alcohol test—was fraudulent and meritless. That

the Court did not delve into the substance of Plaintiff’s claims after concluding those claims

could not proceed due to Plaintiff’s failure to exhaust does not constitute a mistake under Rule

60(b) and does not require amendment to “correct a clear error of law or prevent manifest

injustice” under Rule 59(e).

       Next, Plaintiff contests the Court’s conclusion that, because he had not attempted to

engage in the grievance process, he failed to meet the futility exception to the exhaustion

requirement. See ECF No. 24 at 9–11. Plaintiff’s argument here contains two parts. First, he

argues that the Court misunderstood the CBA’s grievance process, pointing to an apparent

discrepancy between the Court’s assertion that “[t]he process consists of five steps, the first of

which is filing a written grievance form with the employee’s immediate superior and with the

Union,” ECF No. 24 at 2, and the agreement’s language: “[a]ny employee who has a grievance

shall . . . discuss the matter with the employee’s immediate superior in an attempt to settle the

matter satisfactorily,” ECF No. 26 at 3. Second, proceeding with the understanding that Plaintiff

only had to discuss the problem with his superior in order to have attempted to exhaust the

grievance process, Plaintiff points to several emails and conversations with superiors in

November and December 2019 about the suspension. Id. at 4–5. Taking these assertions

together, Plaintiff appears to argue that he should be found to have met the futility exception to

the exhaustion requirement because he attempted to exhaust the grievance procedures through

those discussions with his superiors, in compliance with Step 1 of the process, but his attempts at

exhaustion were thwarted by Defendant. See id. at 4. This argument contains several problems.




                                                     7
           Case 8:20-cv-00121-GJH Document 29 Filed 05/12/21 Page 8 of 9



         First, Plaintiff concedes that the facts concerning emails and conversations between

Plaintiff and his superiors following the November 29, 2019 incident were available prior to

filing the Complaint. ECF No. 28 at 3 n.3. Indeed, Plaintiff referenced correspondence with

WMATA managers in the Opposition to Defendant’s Motion to Dismiss, see ECF No. 17-2 at

13, and several of the emails attached to Plaintiff’s Motion to Vacate and/or Reconsider

Judgment were also included with Plaintiff’s Opposition. Compare, e.g., ECF No. 26-1 at 13–14

with ECF No. 17-12; ECF No. 26-1 at 15–16 with ECF No. 17-14. While Plaintiff appears to

argue this evidence is newly relevant, rather than newly available, see ECF No. 28 at 3 n.3, that

is not the standard outlined in Rule 59(e) or Rule 60(b)(2).4

         Second, Plaintiff himself fails to include the complete text of Step 1. The section states in

full:

         Any employee who has a grievance shall (together with the Union representative if the
         employee so desires) discuss the matter with the employee’s immediate superior in an
         attempt to settle the matter satisfactorily. If the matter has not been settled within five (5)
         working days of the management action which gave rise to the grievance, the employee
         may, within ten (10) working days thereafter, file an official written grievance form, a
         copy of which shall be filed with the employee’s immediate superior and another copy
         shall be filed with the Union through the employee’s shop steward (or other officially
         designated representative).

ECF No. 5-2 at 15–16 (emphasis added). Thus, the Court did not misapprehend the CBA or err

in its characterization of the first step; the Court understood that Step 1 of the grievance process

requires employees to file a written grievance form if an employee’s attempts to resolve the issue

with superiors are unproductive. Plaintiff did not do so. Instead, he immediately turned to

litigation, filing suit in the Circuit Court for Prince George’s County, Maryland just 10 days after

the incident. See ECF No. 1. As in Fizer v. Safeway Stores, Inc., Plaintiff “never gave the system



4
 Additionally, to the extent Plaintiff argues these facts and documents show his attempts to exhaust the grievance
process, they are not newly relevant to his Motion to Vacate and/or Reconsider Judgment.

                                                              8
         Case 8:20-cv-00121-GJH Document 29 Filed 05/12/21 Page 9 of 9



a chance to work,” and thus did not sufficiently allege that engagement in the grievance process

would have been futile. 586 F.2d 182, 184 (10th Cir. 1978); see also Makar v. Health Care

Corp. of Mid-Atl. (CareFirst), 872 F.2d 80, 83 (4th Cir. 1989).

       Plaintiff has not shown that the Court made a mistake or clear error in its judgment

requiring reconsideration under Rule 60(b) or Rule 59(e). Nor has he brought forward newly

available evidence. He merely seeks to relitigate issues already decided based on facts and

documents that were already presented to the Court. Although Plaintiff would have preferred a

different outcome, “mere disagreement” with the Court’s ruling is insufficient to support a Rule

59(e) or Rule 60(b) motion. Hutchinson v. Staton, 994 F.2d 1076, 1082 (4th Cir. 1993)).

IV.    CONCLUSION

       For the foregoing reasons, Plaintiff’s Motion to Vacate and/or Reconsider Judgment is

denied. A separate Order follows.


Dated: May 12, 2021                                                /s/
                                                            GEORGE J. HAZEL
                                                            United States District Judge




                                                    9
